Citation Nr: 1340613	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-27 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from February 1962 to February 1965.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).


FINDING OF FACT

The Veteran's currently diagnosed left knee osteoarthritis cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issue of entitlement to service connection for a left knee disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran claims that his current left knee disorder is related to his military service.  He asserts that he sustained a left knee injury while playing football in service and that he sought treatment for his injuries.  The Veteran claims to have experienced left knee symptomatology ever since his in-service injury.

Service connection may be established for disability resulting from personal injury incurred in or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the merits of the claim, the Veteran's service treatment records document his reports of left knee somatology.  A November 1964 service treatment record shows his report of experiencing stiffness and limited range of motion in his left knee one day after playing football.  He was assessed as having a possible ligament tear.  The Veteran was given a physical profile in November 1964 and limited from prolonged marching, crawling, or running for one week.  A subsequent November 1964 service treatment record shows the Veteran's continued report of experiencing left knee pain, at which time a physical examination revealed "grating" at the lateral insertion of the hamstring muscles.  The impression was internal derangement.   The Veteran reiterated his report of left knee pain in December 1964.  At that time, the examiner noted that the x-rays of the knee were normal and that the physical examination showed no instability.  

Post-military, private treatment records show that the Veteran underwent a total knee replacement in September 1999 to treat osteoarthritis of the left knee.  

In March 2006, the Veteran underwent a VA examination for his left knee disorder, at which time the claims file was reviewed.  The Veteran reported his history of an in-service left knee injury and reported experiencing continued pain and swelling of his knee following his discharge.  Based on the clinical examination findings, the examiner provided relevant diagnoses of left knee injury, documented in service treatment records without evidence of significant ligamentous injury or other internal derangement; osteoarthritis of the left knee; and left total knee arthroplasty secondary to osteoarthritis.  The examiner opined that the Veteran's current left knee disorder was not the result of the November 1964 in-service injury to his left knee, but determined that the Veteran's left knee osteoarthritis was due to the degenerative process.  In reaching this determination, the examiner concluded that the Veteran simultaneously developed osteoarthritis in his right knee, which the examiner stated indicated that the degenerative process led to his left knee disorder.  The examiner also stated that there was no evidence of record showing any medical treatment for the left knee following the Veteran's discharge until 1999, approximately thirty-five years after his military service.  The examiner further stated that if the Veteran had sustained a significant ligamentous injury or other internal derangement of the knee, his injuries would have produced enough symptoms to compel the Veteran to seek medical treatment prior to 1989, when he reported seeking treatment.  

During the May 2013 hearing before the Board, the Veteran reiterated his assertion that his current left knee arthritis is related to his military service.  He reported that he continued to experience left knee pain and instability ever since the in-service football injury.  The Veteran testified that he sought treatment for his symptoms within months after his separation from the military and that he later sought treatment for his knee beginning in approximately 1989.  He essentially reported that the records of his earlier left knee medical treatment are no longer available.  The record currently reflects private treatment of the Veteran's left knee symptoms as early as 1999.

After reviewing the evidence of record, the Board finds that the Veteran's current osteoarthritis of the left knee is related to his military service.  In making this determination, the Board finds the testimony and statements provided by the Veteran concerning his history of pain and swelling in the left knee are competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (noting that the appellant is competent to testify regarding symptoms capable of lay observation); see also Smith v. Derwinski, 1 Vet. App. 235 (1990) (finding that determination of credibility is a function of the Board). The Veteran's contentions are further supported by his service treatment records, which document treatment for a left knee injury beginning in November 1964.  He has consistently stated throughout this claim and appeal that he has experienced left knee symptomatology since his in-service injury.  In this regard, the Veteran has testified that he sought treatment for his symptoms within months of his discharge from service, but the records of his medical treatment prior to 1999 are no longer available.  The Board finds this account to be credible as there is no evidence of record that contradicts the Veteran's account or otherwise calls into question the veracity of his statements.

The Board acknowledges that the only medical opinion of record provided by the March 2006 VA examiner is against the Veteran's claim.  However, the Board finds that the March 2006 VA examiner's opinion is of little probative value as the examiner did not take into account the Veteran's competent and credible lay statements regarding his continued left knee symptoms following his discharge.  Moreover, the examiner appears to have based the opinion, at least in part, on the absence of documented medical treatment in the years following the Veteran's separation.  Thus, the examiner did not consider the Veteran's competent and credible lay statements regarding the unavailability of his medical records showing treatment for his disorder soon after his separation.

In sum, the Board finds the various statements by the Veteran to VA, as well as the hearing testimony as to this issue, to be competent, credible and persuasive evidence linking his current left knee osteoarthritis to service.  The in-service event to which the Veteran links the onset of his left knee symptoms is clearly shown in the service treatment records, and his reports of continuous symptoms since that time have been consistent throughout this claim and appeal.  The Board finds that the evidence in favor of the claim is at least in equipoise with that against each claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a left knee disorder is warranted.


ORDER

Service connection for a left knee disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


